DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 7 and 16 are cancelled while claims 1, 11, and 20 are amended. 1-6, 8-15, and 17-20 filed 3/8/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 17, and 26-29 of U.S. Patent No. 9,864,417 in view of Priyantha et al (2011/0298607). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim set only adds the following limitation(s) as a distinct feature: “the mesh network using a time-synchronized protocol such that the motes wake up only on predetermined time slots to reduce power consumption, and executing the received instructions to change a property of the rack using the respective communication mote in response to the received instructions.” Priyantha discloses a mesh network (see [0037-0038] discloses mesh network) as well as changing a property of the rack (see [0020] discloses activation unit, therefore activating is changing the property). At the time of the invention, it would have been obvious to one of ordinary skill in the art at time of the invention to modify the parent claim set with Priyantha’s disclosure of a mesh network as well as changing a property of the rack to reduce power consumption and change the property of the rack instead of providing a service in order for improved data center management.
Response to Arguments
6. 	Applicant's arguments filed 3/8/22 have been fully considered and the arguments with respect to the integrated communication mote integrated within, as well as the mesh network/time-synchronized protocol is convincing, therefore the 35 USC 103 rejection has been removed. A timely filed terminal disclaimer has not been filed, therefore the double patenting rejection is maintained.





Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gupchup (Data management in environmental monitoring sensor networks, NPL) is found to be the most pertinent NPL prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627